Citation Nr: 1751050	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-05 847	)	DATE
		

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for seventh cranial nerve neuritis, to include as due to exposure to Cellulube.


REMAND

The Veteran had active duty service from October 1976 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in June 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


1.  Entitlement to service connection for an acquired psychiatric disability.

The Board remanded the issue in June 2015, in part, to obtain a VA examination that could determine if any psychiatric disorder had its clinical onset during the Veteran's active service or was related to an in-service disease, event, or injury, to include exposure to Cellulube.  Additionally, the examiner was asked to determine if the Veteran had psychosis that manifested within a year of his separation from service.  

The Veteran was afforded a VA examination in January 2016.  At that time, the examiner noted that the Veteran did not know nor had he ever been diagnosed with a mental disorder.  Upon reviewing the Veteran's treatment records, the Board finds this history to be inaccurate.  The Veteran has had numerous psychiatric diagnosis prior to and throughout the period on appeal.  

In March 1981, the Veteran was diagnosed with mixed personality disorder.  In April 1984, the Veteran was diagnosed with schizotypal personality.  In September 1984, the Veteran was diagnosed with schizophrenia, residual type.  In multiple VA treatment records from August 2006 through July 2009, the Veteran was diagnosed with recurrent severe major depression, r/o bipolar disorder.  In an August 2010 VA examination, the Veteran was diagnosed with single episode major depressive disorder, anxiety disorder not otherwise specified, and alcohol abuse in full remission.  In September 2010, VA treatment records showed diagnoses of depression and anxiety.  In February 2011, a VA psychiatric diagnostic interview resulted in a diagnosis of moderate major depression and anxiety disorder not otherwise specified.  

When asked whether any current psychiatric disorder had its clinical onset during the Veteran's active service or was related to an in-service disease, event, or injury, to include exposure to Cellulube, the examiner noted that the Veteran's reported symptoms did not meet the criteria for a mental disorder.  The Veteran's responses were vague and it was not possible to attribute any of his current symptoms to an in-service disease, event, or injury, to include exposure to Cellulube.  

The Board notes that although the Veteran may not have met the criteria for a mental disorder at the time of the examination, he was diagnosed with a mental disorder during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Therefore, an addendum opinion addressing the Veteran's previously diagnosed mental disorders is in order.  

2.  Entitlement to service connection for seventh cranial nerve neuritis, to include as due to exposure to Cellulube.

The Board remanded the issue in June 2015, in part, to obtain a VA examination that could determine whether it is at least as likely as not that any current cranial nerve disability was related to active duty service, to include his claimed exposure to Cellulube.  The Veteran was afforded a VA examination in January 2016.  The Board notes that the examiner noted that the exit physical was not of record.  The Veteran underwent an exit examination in November 1980, which is of record.  The examiner also noted that no toxic exposure was found.  Although the Board cannot determine if the Veteran's exposure was toxic, the Board acknowledges that the Veteran's separation examination shows that the Veteran worked with Cellulube for two years.  Additionally, the VA examiner in August 2010 noted that the Veteran's tics were related to his exposure to Cellulube.  As that statement was provided in the psychiatric examination, it is unclear whether the opinion was the Veteran's lay opinion or the examiner's professional opinion.  It is also unclear on what the examiner was basing that statement.  

Again, the Board notes that once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Given these inaccuracies and inconsistencies, the Board notes that an addendum opinion is necessary before a decision on the merits may be made.

Additionally, the examiner noted that the Veteran's psychiatric condition could worsen his tics and described the tics as intermittent facial tics noted when stressed.  Therefore, the Board also notes that the claim regarding the seventh cranial nerve neuritis is inextricably intertwined with the psychiatric claim.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2016 VA examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for nexus opinions.    

The examiner should review the claims file, then answer the following:

a.)  Whether it is at least as likely as not (50 percent probability or more) that a psychiatric disability diagnosed AT ANY POINT DURING THE PERIOD ON APPEAL, to include major depressive disorder and anxiety disorder, NOS, manifested during service or is causally related to the Veteran's active service, to include, but not limited to, his exposure to Cellulube?  The examiner should specifically address the November 1980 separation report of medical examination showing two years of exposure to Cellulube, the August 2010 VA examination, the January 2016 VA examination, and the Veteran's multiple treatment records showing psychiatric diagnoses.  

b.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's substance abuse during service was a symptom, to include self-treatment, of a psychiatric disability?  

c.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed seventh cranial neuritis manifested during service, or was causally related to the Veteran's active service, to include, but not limited to, his exposure to Cellulube?  The examiner should specifically address the November 1980 separation report of medical examination showing two years of exposure to Cellulube, the August 2010 VA examination, and the January 2016 VA examination.  

d.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed psychiatric disability caused or permanently aggravated the Veteran's diagnosed seventh cranial neuritis? The examiner should specifically address the August 2010 VA examination noting that the Veteran's psychiatric condition could potentially worsen tics.  

e.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed seventh cranial neuritis caused or permanently aggravated a diagnosed psychiatric disability?  The examiner should specifically address the August 2010 VA examination that found that the Veteran's tics and constant tingling of his arms and legs were a major contributing factor to his mental condition.  

A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 








	(CONTINUED ON NEXT PAGE)









of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to: Marc Whitehead and Associates, LLP

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




